PER CURIAM.
In this direct criminal appeal, Michael Johnson’s appointed counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). After reviewing the record, we agree with his counsel that there are no meritorious issues for appeal and affirm his judgment and sentence. We remand, however, to strike the public defender fee of $500 because it was imposed without notice to Johnson of his right to a hearing to contest this amount. Baucham v. State, 676 So.2d 53 (Fla. 1st DCA), review denied, 683 So.2d 484 (Fla.1996); Kirby v. State, 658 So.2d 1232 (Fla. 1st DCA 1995). On remand, the public defender fee may be reimposed after Johnson is given proper notice and an opportunity to be heard on the amount of the fee.
We accordingly affirm in part, reverse in part, and remand for consistent proceedings.
MINER, WEBSTER and LAWRENCE, JJ., concur.